      Case 1:21-cv-00604-LMM-CCB Document 8 Filed 04/16/21 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DALENA LAFFERTY,

      Plaintiff,
                                      Civil Action No. No.
v.                                    1:21-cv-00604

COBB COUNTY SCHOOL
DISTRICT,

      Defendant.


        CONSENT MOTION FOR EXTENSION OF TIME TO FILE
        RESPONSIVE PLEADING TO PLAINTIFF’S COMPLAINT

      Defendant, with the consent of Plaintiff’s counsel, respectfully moves this

Court to extend the deadline to file a responsive pleading to Complaint, showing

this Court the following:

      1. On February 10, 2021, Plaintiff filed her Complaint against the District.

         (Doc. 1.)

      2. On February 17, 2021, Plaintiff’s counsel and Defendant’s prior counsel

         agreed to a waiver of service, making any responsive pleading to

         Plaintiff’s Complaint due on April 19, 2021.
Case 1:21-cv-00604-LMM-CCB Document 8 Filed 04/16/21 Page 2 of 5




3. On March 18, 2021, the Cobb County School District’s Board of

   Education approved new legal counsel for the Defendant, transferring all

   matters from the law firm of Gregory, Doyle, Calhoun & Rogers, LLC to

   the law firm of Nelson Mullins Riley & Scarborough.

4. In addition to the current Complaint, Plaintiff also had previously

   initiated matters before the E.E.O.C. and against Defendant and others in

   Georgia state court, the latter of which is now pending before the Georgia

   Court of Appeals.

5. The prior law firm began transferring electronic and hard-copy files for

   all of Defendant’s matters from late March through early April.

6. Because the undersigned has not had an opportunity to fully review the

   files of Plaintiff’s matters against Defendant, the undersigned reached out

   to counsel for Plaintiff and requested a forty-five (45) day extension of

   time to file a responsive pleading to Plaintiff’s Complaint from the

   current due date of April 19, 2021.

7. Counsel for Plaintiff has consented to that requested extension of time,

   which would now make a responsive pleading due on or before June 3,

   2021.




                                  2
    Case 1:21-cv-00604-LMM-CCB Document 8 Filed 04/16/21 Page 3 of 5




    8. Defendant, therefore, asks this Court to extend the deadline to file a

       responsive pleading to Plaintiff’s Complaint to June 3, 2021, to allow

       Defendant and its counsel sufficient time to prepare a responsive

       pleading.

    Respectfully submitted this 16th day of April, 2021.

                                    /s/ Laurance J. Warco
                                    Laurance J. Warco
                                    Georgia Bar No. 736652
                                    Counsel for Defendant

NELSON MULLINS RILEY & SCARBOROUGH LLP
Atlantic Station – Suite 1700
201 17th Street, NW
Atlanta, GA 30363
(404) 322-6000 (phone)
(404) 322-6050 (facsimile)
Email: laurance.warco@nelsonmullins.com




                                       3
      Case 1:21-cv-00604-LMM-CCB Document 8 Filed 04/16/21 Page 4 of 5




                        CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing was prepared using Times New Roman

font, 14-point type, which is one of the font and print selections approved by the

Court in L.R. 5.1(B).

      This the 16th day of April, 2021.


                                      /s/ Laurance J. Warco
                                      Laurance J. Warco
                                      Georgia Bar No. 736652
                                      Counsel for Defendant

NELSON MULLINS RILEY & SCARBOROUGH LLP
Atlantic Station – Suite 1700
201 17th Street, NW
Atlanta, GA 30363
(404) 322-6000 (phone)
(404) 322-6050 (facsimile)
Email: laurance.warco@nelsonmullins.com




                                          4
      Case 1:21-cv-00604-LMM-CCB Document 8 Filed 04/16/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing Consent

Motion for Extension of Time to File Responsive Pleading to Plaintiff’s

Complaint with the Clerk of Court using the CM-ECF system which will

automatically send e-mail notification of such filing to the following counsel of

record:

E. Linwood Gunn, IV
The Gunn Law Firm, LLC
244 Roswell Street, Suite 100
Marietta, GA 30060
elg@atldiscriminatorylawyers.com


      This the 16th day of April, 2021.


                                      /s/ Laurance J. Warco
                                      Laurance J. Warco
                                      Georgia Bar No. 736652
                                      Counsel for Defendant

NELSON MULLINS RILEY & SCARBOROUGH LLP
Atlantic Station – Suite 1700
201 17th Street, NW
Atlanta, GA 30363
(404) 322-6000 (phone)
(404) 322-6050 (facsimile)
Email: laurance.warco@nelsonmullins.com




                                          5
